Citation Nr: 0800202	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-28 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for a right shoulder 
disability.

Entitlement to service connection for disability of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the veteran's 
claims folders.  

The Board also notes that the veteran was provided a 
Statement of the Case in September 2007 on a number of 
additional issues; however, in accordance with the veteran's 
request, the issues currently certified for consideration by 
the Board are limited to those appearing on the title page of 
this decision.


FINDINGS OF FACT

1.  The veteran's current right shoulder disability is 
etiologically related to an injury that occurred during 
active military service.

2.  The veteran's current disability of the cervical spine is 
etiologically related to an injury that occurred during 
active military service.


CONCLUSIONS OF LAW

1.  Cervical spine disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

2.  Right shoulder disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
veteran's claims.  Therefore, no further development of the 
record is required.  Although the record does not reflect 
that the veteran has been provided all required notice with 
respect to the disability-rating and effective-date elements 
of his claims, those matters are not currently before the 
Board and the RO will have the opportunity to provide the 
required notice before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

A.  Right Shoulder Disability

When the veteran first filed his claim, he contended that his 
right shoulder disability developed secondary to his service-
connected right elbow disability that he sustained when a 
safe fell on him during service.  During the Travel Board 
Hearing, the veteran claimed that his right shoulder 
disability was directly related to an accident involving a 
safe falling on his arm during service.  

The medical evidence documents that the veteran currently has 
degenerative joint disease of the AC joint of the right 
shoulder.  Service medical records show a complaint of right 
mid-scapula pain and that an X-ray study of the veteran's 
cervical spine was performed.

Evidence in favor of the veteran's claim includes an October 
2007 letter from Dr. L.V., the veteran's private physician.  
Dr. L.V. opined that there is more than a 51 percent 
probability that the veteran's shoulder disability was caused 
by the incident in service where a safe fell on the veteran.  
Dr. L.V. supported his opinion with a list of treatment the 
veteran has received for his shoulder since the incident.  

Evidence in favor of the veteran's claim also includes an 
April 2007 treatment record from another private physician, 
Dr. E.K.  After examining the veteran, Dr. E.K. opined that 
it is more likely than not that the service injury that the 
veteran described is the most significant contributor to his 
current right shoulder symptoms.

The report of an October 2005 Compensation and Pension 
examination is against the claim.  In the report, the VA 
examiner, a nurse practitioner, noted that the evidence shows 
that the veteran injured his left shoulder when a safe 
dropped on his arm.  The examiner also noted that evidence of 
record showed that the veteran injured his right elbow when 
he fell off a ladder in 1979.  The examiner concluded that 
the veteran's right shoulder disability was not related to 
the veteran's service-connected right elbow disability for 
two reasons.  First, she found no documentation of right 
shoulder complaint at the time of the right elbow fracture.  
Second, she noted that the veteran reported that he did not 
start noticing right shoulder pain until five years ago.  

In this case, the veteran has provided two medical opinions 
that his right shoulder disability is related to the accident 
in service.  Although the examiner in the Compensation and 
Pension examination did not find that the veteran's right 
shoulder disability was related to this right elbow 
disability, she did not provide an opinion as to whether the 
veteran's right shoulder disability was directly related to 
the accident in service.  In the Board's opinion, the 
evidence supportive of the claim is at least in equipoise 
with that against the claim.  Accordingly, the veteran is 
entitled to service connection for a right shoulder 
disability.    

B.  Cervical Spine Disability

The veteran contends that service connection is warranted for 
his current cervical spine disability because it is due to an 
incident in service where a safe fell on him.

The medical evidence documents that the veteran currently has 
cervical stenosis.   Service medical records show a complaint 
of right mid-scapula pain and that an X-ray study of the 
veteran's cervical spine was performed.
  
Evidence of record in favor of the veteran's claim includes a 
March 2007 treatment record submitted by Dr. D.J., a private 
orthopedic surgeon.  Dr. D.J. opined that the veteran's 
cervical spine disability is most likely a result of the 
injury regarding the safe during service.  The physician 
further noted that there is certainly greater than a 51 
percent possibility that his current complaints relate to the 
incident, given the veteran's medical records and complaints.  
In October 2007, Dr. D.J. wrote a letter reiterating his 
previous opinion and noting that he had reviewed the 
veteran's medical records.  

Evidence of record also in favor of the veteran's claim 
includes an October 2007 letter from Dr. L.V., the veteran's 
private physician.  In the letter, Dr. L.V. opines that there 
is more than a 51 percent probability that the veteran's 
cervical spine injury was caused by a safe falling on him 
during service.  Dr. L.V. supported his opinion with a list 
of treatment the veteran has received for his cervical spine 
since the incident.  
  
On the other hand, the report of an October 2005 Compensation 
and Pension examination provided by a VA nurse practitioner 
is against the claim.  She did not find that the veteran's 
current cervical spine disability was related to a service-
connected disability.  She further opined that the veteran's 
cervical spine disability was not related to the incident in 
service involving the safe.  She did note that the service 
medical records show that the veteran complained of neck pain 
in 1988.  The examiner failed to provide an opinion as to 
whether the veteran's current cervical spine disability is 
related to service.  

In this case, the veteran has provided two medical opinions 
that his cervical spine disability is related to the accident 
in service.  Although the Compensation and Pension examiner 
provided an opinion against the claim, she is not a 
physician.  In the Board's opinion, the evidence supportive 
of the claim is at least in equipoise with that against the 
claim.  Accordingly, the veteran is entitled to service 
connection for a cervical disability.    


ORDER

Entitlement to service connection for right shoulder 
disability is granted.

Entitlement to service connection for cervical spine 
disability is granted.

_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


